 ('10, herein called the Unions, and a complaint issuedthereon on January 10, 1978. The charge in Case 28 CA4699 was filed on January 25, 1978, by the Unions. A com-plaint, which was amended at the hearing, issued thereonon February 16, 1978. The two cases were consolidated byorder dated February 28, 1978. The complaints allege thatCo-Con. Inc.. herein called Respondent. violated Section8(a)(1) and (3) of the National Labor Relations Act. asamended.Co-Con, Inc. and International Union of OperatingEngineers, Local 953, AFL-CIO; InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local Union 492(Ind.); and Laborers' International Union of NorthAmerica, Local : 16, AFL-CIO. Cases 28-CA4630 and 28-CA 4699September 22, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENILI.OAND TRUESDAILEOn July 17, 1978, Administrative Law Judge Rich-ard D. Taplitz issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondent filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaints be, and they hereby are,dismissed in their entirety.I The General Counsel has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative l.aw Judge's resolutions with respect to credibil-ity unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard DOn WaIll Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951) We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSIAsIV.1MNI 01F riI CASERi(HARD D. TAPIIrz, Administrative Law Judge: Thiscase was heard at Silver City. New Mexico on March 9 and15-17, 1978. The charge in Case 28 CA 4630 was filed onDecember 2. 1977, by International Union of OperatingEngineers. Local 953. AFL-CIO: International Brother-hood of Teamsters. Chauffeurs, Warehousemen and Help-ers of America. Local Union 492 (Ind.), and Laborers' In-ternational Union of North America, Local ; 16, AFLIssuesThe primary issues are:1. Whether Respondent violated Section 8(a)(1) of theAct by coercively interrogating employees, creating the im-pression of surveillance, abusing employees because theywere subpenaed to a Board proceeding. and threateningemployees with job loss and other reprisals because of theirunion activity.2. Whether Respondent's employees engaged in an un-fair labor strike to protest Respondent's unfair labor prac-tices and whether Respondent violated Section 8(a)(3) and(I) of the Act by refusing to recall unfair labor practicestrikers after they offered to return.3. Whether Respondent violated Section 8(a)(3) and (I)of the Act by notifying employees Carrasco and Arguellothat they were ineligible for reinstatement because of mis-conduct during the strike.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses. to argue orally. and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel and Respondent.Upon the entire record of the case' and from my observa-tion of the witnesses and their demeanor. I make the follow-ing:FINDINO(lS cOF FACI1. THl BtUSINISS OF RFSI'ONDFINTRespondent's principal office and place of business is at524 Montano Road, N.W. Albuquerque. New Mexico. It isengaged in light engineering work at various sites in NewMexico and Texas. One of those sites is an open pit miningoperation near Fierro, New Mexico, where it is engaged inthe removal of overburden to allow access to an open pitcopper mine. The Fierro mine is the only facility involvedin this proceeding. During the past year Respondent pur-chased goods valued in excess of $50,000 which were trans-ported in interstate commerce and delivered to its places ofbusiness in New Mexico directly from suppliers located inStates other than New Mexico. During the same periodRespondent sold and shipped goods or provided services ininterstate commerce valued in excess of $50,000 directly tocustomers located in States other than New Mexico. Re-spondent is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.I Certain errors in the transcript herein have been noted and corrected.238 NI.RB No 41CO-CON. INC.283 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATIONS INVOLVEDThe Unions are labor organizations within the meaningof Section 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent performs highway, utility and various typesof light engineering work in New Mexico and Texas. Itemploys 400 or 500 employees. At the times materialherein, Respondent was working on three jobs in the SilverCity, New Mexico area. One was a water transmission line,another a sewer job, and the third involved work at a min-ing site in Fierro, New Mexico. Respondent's practice wasto transfer employees when needed between the projects.The job involved in this proceeding was the one in Fierro,New Mexico. At that site, Respondent was performing ser-vices with some 23 employees for UV Industries, Inc.,herein called UV. UV operates both an underground andan open pit copper mine. Respondent, pursuant to its con-tract with UV, strips overburden from the open pit mine.In the spring of 1977, Respondent's employee, Sam Car-rasco, spoke to Local 953 Operating Engineers Representa-tive Morce about organizing Respondent's employees at theFierro site. He also spoke to employees, but as they showedno interest the matter was dropped. Carrasco again soughtto interest employees in unionization in September 1977,and he obtained a number of authorization cards. On No-vember 4, 1977, the Unions filed a petition for an election inCase 28-RC-3396.2 Respondent took the position that theunit as set forth in the petition was inappropriate, and,rather than proceed to a hearing, the Unions withdrew thepetition. The complaint herein alleges that during Novem-ber 1977, Respondent violated Section 8(a)(1) of the Act bycoercively interrogating employees, creating the impressionof surveillance, abusing employees because they were sub-penaed to a Board proceeding, and threatening employeeswith job loss and other reprisals because of their union ac-tivity. On December 5, 1977, Respondent's employees en-gaged in a strike allegedly in protest against the Respon-dent's unfair labor practices.3Thereafter the Unionsnotified Respondent that the strikers they represented de-sired to return to work, and some of the strikers were re-called. The complaint alleges that the strikers were unfairlabor practice strikers and that Respondent violated the Actby not affording them the rights they would have as such.In addition, the complaint alleges that the Respondent vio-lated the Act by disqualifying employees Carrasco and Ar-guello from reemployment because of alleged misconducton their part during the strike.2 The unit sought was "all Operators, Teamsters, Laborers. Mechanics.Welders and Oilers, employed by Co-Con, Inc., at the stripping operation onthe open-pit copper mine located near Fierro, New Mexico, excluding allemployees employed by the Employer at locations or projects other than theopen-pit copper mine located near Fierro, New Mexico, office clerical em-ployees, guards, watchmen and supervisors as defined by the Act asamended."The strike was accompanied by a picketing. On January 3, 1978, beforethe end of the first 30 days of picketing, the Unions filed a new petition foran election in Case 38 RC 3420 seeking an election in the same bargainingunit. That petition is still pending.B. The Alleged Violations of Section 8(a)(1) of the Act1. The testimony of Carrasco and ArguelloSam Carrasco4testified that on about November 5, 1977,he had a private conversation on the jobsite with Respon-dent's job superintendent, L. L. McCartney.' Carrascoaverred that McCartney asked if he knew of any unionactivity: that McCartney pointed to employee Jose (Joe)Jaurequi and said that Jaurequi was causing the problemsand that he (McCartney) was not going to put up with it;and that McCartney said that he might put on a whole newcrew and get rid of all of them. Carrasco also testified thatMcCartney said that it was Johnny Morce who was doing itand 'spreading bullshit' and that Morce had done it before.McCartney, in his testimony, flatly denied having any suchconversation with Carrasco. As between McCartney andCarrasco I have no hesitation in crediting McCartney. As isset forth in substantial detail below, Carrasco testified con-cerning certain allegations that he engaged in misconductduring the strike. His testimony in that regard was so utter-ly unconvincing that I am compelled to conclude that he iscapable of distorting facts fobr his own advantage. McCart-ney on the other hand appeared to be a careful, scrupulouswitness who was worthy of belief. I credit McCartney anddo not credit Carrasco.A number of employees were subpenaed to appear at arepresentation case in Case 28-RC-3396 on November 22,1977.6 Carrasco and employee Joe Jaurequi were among theemployees subpened. Both of them showed their subpenasto McCartney early on the morning of November 22. Car-rasco testified that he showed his subpena to McCartnev;that Jaurequi then came up to where they were standing:that McCartney said he knew who two of the guys were andhe asked where the other five were: that McCartney saidthat he was not going to put up with it; that he referred toJaurequi and said that Jaurequi was another one of theguys who were stirring up "this bullshit" and that he wasgoing to get rid of him: that McCartney said that he wasgoing to wake up and have a whole new crew out there:and that McC(artney wrote Carrasco's and Jaurequi's namedown on a pad. Jaurequi7testified that he saw McCartneyon the job and told him of the subpena: that McCartneysaid that there were five others who were supposed to ap-pear in court and he asked who they were: and that Mc-Cartney wrote down his name on a pad that already con-tained Carrasco's name. Jaurequi further averred thatMcCartney said that he (McCartney) was going to courtand someone had to represent the Company. McCartneytestified that Carrasco and Jaurequi approached him sepa-rately. According to McCartney, Carrasco told him aboutthe subpena and he told Carrasco that he (McCartney) hadCarrasco and Arguello are the two alleged 8(a)(3) discriminatees. Bothparticipated in the December 5, 1977, strike and neither has been recalled.I Marion Lee Smith, Respondent's president, is responsible for the overalloperation of Respondent. McCartney is Respondent's job superintendent atthe Fierro site and he reports to Smith. The complaint in Case 28-CA 4630alleges, the answer in that case admits, and I find that McCartney is asupervisor within the meaning of the Act.I A conference took place at that time. though the hearing was not heldand the petition was withdrawn.7 Jaurequi participated in the December 5 strike. lie has not been recalled.284 CO-CON. INCto go also. He averred that he had a similar conversationwith Jaurequi. McCartney acknowledged that he mighthave written down the names of those individuals becausehe kept track of anyone who was off the jobsite for anyperiod of time. Jaurequi did not corroborate the hulk ofCarrasco's testimony. and, as indicated above, I do not be-lieve that Carrasco was a credible witness. As indicated be-low, I believe that McCartney was a more reliable witnessthan Jaurequi. However, even if McCartney did ask Jaure-qui who else would be at the hearing, that question wouldreasonably relate to McCartney's normal procedure forkeeping track of people who are off the jobsite.Carrasco testified that he had another conversation withMcCartney later in the day of November 22. He averredthat he was present when McCartney asked employeeGeorge Acosta why Acosta had signed an authorizationcard. Acosta did not testify, and McCartney averred that hedid not make that type of inquiry to anyone. I do not creditCarrasco. In addition. Carrasco averred that McCartneyasked him what he would do it' a picket line was put up:that he answered that he knew where an oiling job wasavailable: and that McCartney replied that he guessed theywould have an opening for an oiler job there, too. McCart-ney averred that he did not recall having any discussionwith C'arrasco about what might happen in the event of apicket line. I do not credit Carrasco.Arguello testified that sometime between November 18and 27, 1977, McCartney approached him and said that ifthe Union came in they were going on two 8-hour shifts. Heaverred that he was not the one who brought up the subject.At that time, employees were working a great deal of over-time, and a second shift would have reduced the overtime.McCartney testified that Arguello approached him andasked whether there was a possibility of going on two shiftsif the Company went union. McCartney averred that heresponded by saying that the normal procedure for unionjobs in the mining industry in that area was to have 8-hourshifts and that he did not know what the company policywould be. As is set forth in the discussion of the misconductincidents below. I do not believe that Arguello was a credi-ble witness. I do credit McCartney.Arguello testified that 3 or 4 days after the incident de-scribed above, he had a second conversation with McCart-ney in which McCartney asked him whether he thoughtthere would be a picket line. McCartney denied asking Ar-guello whether Arguello thought there would he a picketline. I do not credit Arguello.2. The testimony of Jose .laurequi and Robert C'. GomezJose Jaurequi testified that he had a conversation withMcCartney in February 1977. when he was hired by Re-spondent." Jaurequi testified that McCartney told him thathe did not have anything against the Union, but that par-ticular job was strictly nonunion; that he told McCartneythat he was willing to work nonunion; that McCartney re-peated that he did not have anything against the Union andThe original charge ',as filed on December 2. 1977. which was more than6 months aiter that conversation, and there was no allegation in the com-plaint that there was a violation of the Act at that time.then said that if he found someone messing around with theUnion he would fire everyone and get a new crew: that hetold McCartney that he was a union member and that hehad a union card; and that he was hired. Though Jaurequigave a pretrial affidavit, that incident was not mentioned.Jaurequi testified that he did not think it was importantat the time he gave the affidavit. McCartney testified thathe has told applicants for employment that it was an openshop. He further averred that he normally makes such aremark when he is asked by the employee and that he doesso because it makes no difference to Respondent if the ap-plicant has a union card or not when they hire him. I amunable to credit Jaurequi's testimony. His assertion thatMcCartney told him that he (McCartney had nothingagainst the Union and in the same conversation said that it'he found anyone messing with the Union he would fireeveryone and get a new crew is difficult to believe. Thesame is true of Jaurequi's assertion that McCartney madesuch a threat and then hired him atter he (Jaurequi) openlyacknowledged his union membership. laurequi's testimonythat he didn't believe the incident was important enough toinclude in his affidavit also sheds some doubt on his credi-bility. Moreover, the incident occurred well before therewas any union activity on the site and it is not likely thatsuch remarks would have been made at that time.In early December 1977, a union meeting was scheduledat a bar in Hurley, New Mexico. Jaurequi testified that hesaw McCartney on the job on the morning before the meet-ing: that McCartney asked him what he was going to say atthe meeting that night: that he said that he didn't know andthat he asked McCartney whether McCartney was going tohe there: that McCartney said that he was not and that ifhe did go he would be kicked out: that McCartney alsoasked him who the big union guy was that he was with theother day: and that he replied that he did not know andthat it was the first time he met him. McCartney made noreference in his testimony to that conversation. It is custom-ary in the absence of contradiction to credit a witness' testi-mon). However, in the instant case, I do not believe Jaure-qui to be a credible witness. His testimony with regard tohis conversation with McCartney at the time of his hire wasnot credible. There is no independent evidence to indicatethat his testimony w ith regard to the later conversation withMcCartney was any more credible. I do not credit Jaurequi.See NV.L.R. B. s Walton Manufacturing Co. & LoganilillePants Co., 369 U.S. 404, 408 (1962); Penasquitos I'dlag,.Inc. et al. v. N.L.R.B., 565 F.2d 1074 (C.A. 9, 1977).Robert Gomez' testified that on the morning of Nosem-ber 22. McC'artney spoke to him on the jobsite and askedhim what was going on concerning the signing of cards andwhether he knew anything about it. He averred that heanswered in the negative. Robert Gomez averred that Mc-Cartney never spoke to him about the Union on any otheroccasion. McCartney denied that he asked any employeeabout signing cards. G(omez' demeanor on the stand wasnot impressive. I believe that McCartney was a crediblewitness and I do not credit Gomez.'( Gomez participated in the December 5 strike tie has not been reinsat-ed DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. The testimony of John Nations, Benjamin Lockett, andReginaldo DominguezJohn Nations'0testified that on about November 15,1977, he was in the Manhattan Bar near the jobsite withBen Lockett when McCartney joined them. Nationsaverred that they discussed the subject of going on strikeand McCartney said that if they went on strike or if theywent union there would be no more overtime because theUnion felt that if there was overtime there was room foranother man on the job. Nations further averred that Mc-Cartney asked them both if they were for the Union; thatboth said that they were not; and that McCartney said hethought he knew who was trying to get the Union on thejob. Benjamin Lockett" testified that he was at the bar withNations and McCartney. In his initial testimony he averredthat he did not remember anything that was said. Afterbeing shown an affidavit that he gave to the Union on De-cember 6, 1977, he corroborated Nations' testimony con-cerning McCartney's remark relating to loss of overtime.Beyond that, his testimony substantially expanded on thatof Nations. He averred that McCartney asked them whowas pushing to get the Union in and said that he wouldreplace him if he found him. Lockett also averred that Mc-Cartney said that under a clause in the contract with UV,Respondent would close down after 10 days if there wereunion troubles. Though Lockett denied any current recol-lection, he acknowledged that in the affidavit he said thatMcCartney told them that if the employees went union, hecould force them to work harder, that they had it madenow, and that they should have left well enough alone. Mc-Cartney testified that he had a conversation with Carrascoand Johnny Morce in a bar in November 1977 and thatLockett may also have been there. He averred that Morceasked him whether he (McCartney) had ever taken out aunion card and that he answered in the negative. He flatlydenied that he ever had a conversation in a bar concerningunion activities with Nations and Lockett. Lockett was re-called to work before the date of the trial and he is nowworking in a higher paying classification than he had beforethe strike. The possibility of bias must therefore be consid-ered in evaluating his rambling, confused testimony and hisobvious reluctance to testify against Respondent. However,after considering the demeanor of both Lockett and Na-tions and the discrepancies in their testimony, I am unableto credit them over McCartney, whom I believe to be atruthful witness. Lockett's loss of memory in his originaltestimony appears to be an attempt to recant prior misstate-ments rather than to seek favor with his employer. I creditMcCartney's denial.Nations testified that a few days before the incident atthe bar, McCartney spoke to him on the jobsite and saidthat the job would continue if they went on strike. He thenaverred that he did not recall anything else being said.Thereafter he testified that McCartney also said that after10 days if a strike was not settled, a new contractor wouldbe brought in. I do not believe that Nations was a reliable1" Nations participated in the December 5 strike and has not been reinstat-ed.I L.ockett participated in the December 5 strike. He was reinstated onMarch 2, 1978.witness and I do not credit his testimony. Lockett testifiedthat on December 6 he had a telephone conversation withMcCartney in which McCartney said something about thecontract providing that if they were on strike for a particu-lar period of time, the job would be closed down. In anaffidavit that he gave the Union, he averred that McCart-ney said that he would not be a bit surprised if Respondentdid not just shut the job down and move out. I do notbelieve that Lockett was a reliable witness and I do notcredit his testimony.The hearing in this case opened on March 15, 1978. Reg-inaldo Dominguez, one of the strikers who had been rein-stated, testified that the day before the hearing opened, hewas riding in a car with McCartney when McCartney toldhim that both of them would be hauling no more rocks inthe pit after the court case was over. McCartney deniedmaking such a remark to any employee. Dominguez did nottestify concerning the context in which the alleged remarkwas made. I credit McCartney over Dominguez.4. Some comments on credibilityAs indicated above, I have credited McCartney and dis-credited a number of the General Counsel's witnesses withregard to alleged Section 8(a)(1) violations. While I am re-luctant to find that a number of witnesses have either madeup or distorted events, after observing the demeanor ofthose witnesses and carefully evaluating their testimony, Imust do so in this case. On November 30, 1977, a strikevote was taken at a union meeting. During that meetingJohn Morce, business representative for Local 953 Operat-ing Engineers told the employees that if they were not un-fair labor practice strikers they could be replaced by theCompany. It is likely that that message reached some of theemployees even before the meeting. In their eagerness tohave the protection of an unfair labor practice striker statusI believe that a number of the employees were less thancandid or accurate in putting together a claim that McCart-ney had violated the Act. While some of their testimonymay have been true, the parts I believe to be false were soprevalent that there was little basis for sorting out the truthfrom the falsity. The General Counsel cannot sustain a casewith such evidence. I shall therefore recommend that theSection 8(a)(1) allegations of the complaint be dismissed.C. The StrikeCompany representatives, union representatives, andsome of the employees met at a prehearing conference onNovember 22, 1977, before the representation case hearingwas scheduled to open. The parties were unable to agree asto the scope of the bargaining unit, and on that day theUnions requested withdrawal of the petition. During thediscussion Respondent's Attorney Poole told Union Attor-ney Bloomfield that Respondent's contract with UV pro-vided that UV had the option to cancel the contract in theevent of a labor dispute." Bloomfield said that the Unioni' This finding is based on the credited testimony of Respondent's pres-ident, Marion Smith, who was present at the meeting. Neither Poole norBloomfield testified. John Morce, a business representative for Local 953,Operating Engineers, averred that Poole told them that the UV contract had286 demand for recognition. The letter did not contain any indi-cation that the strike was an unfair labor practice strike.After the first week of the strike some of the strikers re-turned, replacements were hired, and some of Respondent'semployees from other locations were transferred to thesite. By mailgram dated January 17, which was received byRespondent on January 18, and a letter dated January 17,1978, which was hand-delivered to Respondent on thatdate, the Unions notified Respondent that a decision hadbeen made by the striking employees that they desired toimmediately return to work and that all striking employeesrepresented by the Unions unconditionally offered to re-turn.' The letter from the Unions was somewhat confusingin that it advised Respondent that all striking employees"represented by the above named labor organizations"were offering to return. The Union did not indicate whom itrepresented, but instead annexed to that letter 15 separateletters signed by individual employees," which stated "Youare hereby advised that I unconditionally offer to return towork immediately." By letter dated January 31, 1978, Re-spondent informed all of those employees except for C('ar-rasco and Arguello that their jobs were not available at thattime or at any time since their offer to return and that ifthey were still interested in their jobs, they would be con-tacted when openings occurred. On January 24, one em-ployee was recalled. Between February 6 and March 13,1978, nine other employees who had left work on Decem-ber 5, 1977, were recalled. Some employees were recalledeven though they had not signed individual letters asking toreturn. Those employees had indicated a desire to return ina manner other than the letter. As of the date of the trial, inaddition to Carrasco and Arguello, seven employees wholeft work on December 5., 1977, and who had individuallyasked to return, had not yet been reinstated."The General Counsel's basic theory of the case is that thestriking employees were unfair labor practice strikers and,as such, they could not be permanently replaced and wereentitled to reinstatement upon application. As found above,they were economic and not unfair labor practice strikers.As economic strikers, they were entitled to reinstatement asopenings occurred. N. L. R. B. v. Fleetwood Trailer Company,t The text of the letter reads:As you are aware, employees employed by your Company at thestrinpping operation located near the U.V Industnes, Inc. mine nearFierro, N.M., are represented by the International Union of OperatingEngineers Local No. 953 AFL-CIO, Laborers International Union ofNorth America Local No. 16 AFL-CIO and Chauffeurs, Teamsters andHelpers Local Union No. 492, The Employees have been on strike forapproximately five (5) weeks in protest of various unfair labor practicescommitted by agents and representatives of Co-Con, Inc.A decision has now been made by the stnking employees that the)desire to immediately return to work. You are hereby advised that allstinking employees represented by the above named labor organizationshereby unconditionally offer to immediately return to work.n4 Those employees were: Robert Gomez, Sam Carrasco. Weldon Forten-berry, John Nations, Benjamin Lockett, Charles Jones, Rolando GComez,Arturo Chavez. Max Alvarez, Enc Ramos, Jose Jaurequi, Robert Montoya,Reginaldo Dominguez, John Schenk, and Manuel Arguello.is Those employees are Max Alvarez, Arturo Chavez. Robert G(omez,Robert Montoya, John Nations, John Schenk, and Jose Jaurequi. The em-ployees who did return were: George Acosta on January 24, 1978. Roy Bevelon February 6, Weldon FortenberrDon February 13, Juan Herrerra on Feb-ruary 10, Reginaldo Dominguez on February 14, Rolands Gomez on Febru-ary 20, John Padilla on March 7. Ben LocketI on March 2, Enc Ramos onMarch 2. and Charles Jones on March 13. Acosta and Jones returned atanother site in Silver CitS.could strike. There was no discussion during the meetingabout any alleged harassment or threats by McCartney.On November 30, 1977, the Unions held a meeting with16 or 18 of Respondent's employees, at which the employ-ees voted to go on strike. Three witnesses testified as towhat occurred. They were Ralph Chavez, assistant businessagent for Local 492 Teamsters: John Morce. business agentfor Local 953 Operating Engineers: and employee Regin-aldo Dominguez. Though that testimony is somewhat con-fused and it is difficult to determine the sequence in whichthings were said, it appears that at some point in the meet-ing, employees Arguello, Carrasco, Jaurequi, and Nationstold the employees about various threats that McCartneyallegedly had made; most of the time at the meeting wasspent discussing economic matters, such as fringe benefits:and at some undetermined point at the meeting Morce toldthe employees that if they weren't unfair labor practicestrikers they could be replaced. It also appears that some ofthe employees expressed a fear that their jobs were in dan-ger.On December 5, 1977, the Unions called a strike andbegan picketing Respondent. Only one employee (out ofRespondent's employee complement of about 23) crossedthe picket line and went to work that day. The picket signsread: "Co-Con unfair." Some time thereafter. Morce, thebusiness representative for Local 953 of the Operating En-gineers, spoke to McCartney and said that all that the Com-pany had to do to get the men back to work would be tosign a contract.The complaint in Case 28-CA 4699 alleges that the De-cember 5 strike was caused, provoked, and prolonged byRespondent's unfair labor practices described in the com-plaint in Case 28-CA 4630. An unfair labor practice strikeis one which is caused in whole or in part by an unfair laborpractice. In order for an unfair labor practice strike to exist,it is necessary to find that a company's unlawful conduct infact constituted a contributing cause to the strike. TuftsBrothers Incorporated, 235 NLRB 808 (1978). As I find thatRespondent has not engaged in any of those unfair laborpractices, it follows that the striking employees must beconsidered economic strikers rather than unfair labor prac-tice strikers.D. The End of the StrikeFor the first week after the December 5, 1977, strike,Respondent's operation was completely shut down. Duringthat week Respondent sent letters to its employees notifyingthem that work on the project would continue, that theywere invited to return to work on or before December 12,and that if they did not do so, they would be replaced. Byletter dated December 7, 1977, the Unions reiterated theira clause in it that would make the contract null and void 10 days after alabor problem. I believe that Smith's recollection of the event was moreaccurate than Morce's. The contract clause in question stated:..if an interruption or stoppage of work occurs at UV's ContinentalMine and its facilities as a consequence of contractor's performance ofwork under this agreement, then, at UV's sole discretion, upon ten (10)days notice to contractor, this Agreement shall terminate and the partiesshall determine the final payment due contractor for work performed tothe date of termination under this Agreement.CO-CON. INC.287 DECISIONS OF NATIONAL LABOR RELATIONS BOARI)Inc., 389 U.S. 375 (1967): The Laidlaw Corporation. 171NLRB 1366 (1968), enfg. 414 F.2d 99 (C.A. 7. 1969), cert.denied 397 U.S. 920 (1970). The General Counsel does notappear to contend, and the record does not establish, thatRespondent has denied them their rights as economic strik-ers. That applies to all the strikers except Sam Carrasco andManuel Arguello. Their situation is discussed below.E. Carrasco and Arguello1,. BackgroundSamuel Carrasco and Manuel Arguello participated inthe strike against Respondent that began on December 5.1977. On Januar331, 1978, Respondent wrote to each asfollows:We regret that the position formerly occupied byyou prior to the strike against Co-('on, Inc. at its U.V.Industries project is not available at this time, and hasnot been available since your offer to return to work.However, in any event you are ineligible for reemploy-ment due to misconduct which you participated in dur-ing the strike.Respondent contends that Sam Carrasco and ManuelArguello engaged in such serious misconduct during thestrike that they are not entitled to reinstatement. Witnesseson behalf of both General Counsel and Respondent testi-fied with regard to alleged acts of misconduct. Their testi-mony was keyed to two incidents involving Carrasco andone incident involving Arguello.'('arrasco and Arguello were economic strikers. As such,after their unconditional application for reinstatement, theywere entitled to full reinstatement when jobs for them be-came available. Laidlaw Corp., supra:; '. L,. R. B. v. F leetwoodTrailer (Compaanv supra. However, economic strikers canlose their right to reinstatement if they engage in substantialmisconduct during a strike. When an employer dischargesan employee for misconduct arising out of a protected ac-tivity such as a strike, the emplover's good-faith belief thatthe misconduct occurred is not a defense to such a dis-charge if it is shown that the misconduct never occurred.N.L.R.B. v. Burnup and Sims. Inc.. 379 U.S. 21 (1964).When an employer establishes such an honest belief, thedefense is adequate unless the General Counsel affirma-tively establishes that such misconduct did not in fact oc-cur. Rubin Bro.. Footrvear, Inc. and Rubin Brothers F'oor-wear, Inc.. 99 NLRB 610 (1952). enforcement denied 203F.2d 486 (C.A. 5, 1953). The incidents discussed below werebrought to the attention of Respondent's President Smithand he decided to disqualify Carrasco and Arguello fromreemployment.'i In addition. there was evidence of reports to Respondent's PresidentSmith regarding shots fred at company guards. sahotage to company equip-ment, and violence and threats directed against employees who worked dur-ing the strike However, except for the incidents set forth below, the evidenceis insufficient to eslahlish that Respondent had a good-iaith belief that Car-rasco and Arguello were involved Those matters have therefoire not beenconsidered il evaluating the discharges.2. The Carrasco-Bland incidentJohn Bland is an employee of Rust Tractor Company, aconcern that performed service work for Respondent at theUV project. Shortly after the strike began, Bland was driv-ing his truck through the picket line when he stopped tospeak to some of the pickets. One of those pickets, Lockett.told Bland that he had better leave because Carrasco wasdrunk and pushing his weight around. At that point Carras-co approached Bland and asked him where he had been.Bland replied that he had been working on the job. ('arras-co called him a "little son of a bitch" and told him that he'dbetter not be working there. Carrasco then told Bland thatBland had better make sure he had hospitalization and in-surance on his truck. The truck was new and had a card-board dealer's plate. C(arrasco ripped the plate off the truck.At that point, Bland left the area and reported the incidentto his leadman who in turn reported it to Respondent.Thereafter, Bland was told to stay away from the projectand he did so for some time.The above findings are based on the testimony of Bland.('arrasco in his testimony gave a rambling, confused, andtotally unconvincing version of the incident. tie acknowl-edged that he told Bland that he hoped the truck had goodinsurance, but he also averred that he told Bland that hemight want to buy the truck. Carrasco testified that he didnot sax anything about hospitalization and did not rip thedeailer's plate from the truck. At one point in his testimony.he averred that he just pointed at the dealer's plate and saidthat it was ready to come off. At another point he averredthat either he or Bland took the plate off because it wasready to come off. On a previous occasion Carrasco hadspoken to Bland about purchasing an old truck, but in thecontext of the conversation at issue I do not believe thatC'arrasco spoke about insurance on the truck in relation to apossible purchase. I do not believe his denial that he spokeof hospitalization or that he was simply being helpful withregard to a loose license plate. Bland was an extremelycredible witness while C'arrasco's demeanor and testimonyinspired disbelief. I credit Bland and I do not credit C(arras-CO.3. The incident with Hinsley's truckBob Hinsley is an operator for Mountain State C(ontrac-tors, a concern that was working for Respondent on the UVproject. On December 19. 1977. Hinsley drove his truckaway from the project. After going about half a mile, henoticed a truck on the bank off the right side of the roadand another truck off the bank on the left side of the road.Carrasco was standing in front of one of the trucks andArguello was sitting in the other truck. At that time, Hins-ley was traveling 30 or 35 miles an hour. He saw Carrascomotion to Arguello and Arguello drove his truck onto theroad. Hinsley slowed his truck and was forced to followArguello's truck, which was traveling 10 or 15 miles anhour. Arguello was driving and another man was also in thetruck. As Hinsley was slowly following Arguello down theroad, a 10- or 12-inch rock came from the hillside on theright side of the road. The rock hit Hinsley's truck on theright front portion of the hood, making a sizable indenta-288 he had better have insurance on his truck and hospitaliza-tion. In the context in which the remarks were made. Car-rasco was threatening to inflict bodily injury on Bland andthreatening to damage his truck because Bland was crossingthe picket line. In addition, Carrasco ripped the temporarylicense plate from Bland's truck.As found above, Carrasco signaled to Arguello to pull histruck onto the road and slow down Hinsley. When Hinslexdid slow down. his truck was hit by a large rock and twounidentified men were seen on the hill above the truck. Car-rasco and Arguello did not have an) credible explanationtfor their conduct. Neither Carrasco nor Arguello personallythrew the rock at Hinsley. However, it was their conductwhich placed Hinsley in a situation where he was in a posi-tion to be hit by the rock, and it is extremely difficult tobelieve that their involvement was accidental. Based on apreponderance of the credible evidence. I find that Carras-co and Arguello were active, knowing participants in therock-throwing incident. Their actions with regard to Hins-ley and Carrasco's threats to Bland constituted serious mis-conduct. and that misconduct was not prompted by anyillegal activity on the part of Respondent. I find that themisconduct of Carrasco and Arguello was sufficiently seri-ous to support Respondent's action in making them ineligi-ble for recall. Hedstrom Company, a subsidian, of BrownGroup, Inc., 235 NLRB 1198. I shall therefore recommendthat the Section 8(a)(3) allegations of the complaint be dis-missed.CO()N( I.tSIONS O(I LAw'1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Unions are labor organizations within the mean-ing of Section 2(5) of the Act.3. The General Counsel has not established by a prepon-derance of the credible evidence that Respondent violatedthe Act as alleged in the complaints.Upon the foregoing findings of fact, conclusions of law',and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER'8The complaints are dismissed in their entirety.tion. Hinsley saw two men on the hill but could not recog-nize them.' Hinsley reported the incident to the countysheriff and filed a criminal complaint in magistrates court.That complaint is still pending. The incident was also re-ported to Respondent's President Smith.The above findings are based on the testimony of Hins-le. Carrasco, Arguello, and Rolando Gomez (the secondman in Arguello's truck) also testified concerning the inci-dent.Carrasco testified: On December 19 he left the site andwas driving his truck down the road when it stalled. Hepulled off to the side of the road and raised his hood. Whilehe was standing in front of his truck he saw Arguello andGomez in Arguello's truck and he flagged them down. Go-mez was driving. He and Arguello made some repairs andthey both left. lie did not see Hinsley and he did not signalArguello to cut in front of Hinsley.Arguello testified as follows: He was driving toward thepicket line in his truck with Gomez on December 19. Go-mez was driving. Hle saw Carrasco holding some jumpercables and Carrasco waved him to stop. He helped Carras-co start the truck and then left. He did not see Hinsley anddid not see any rocks being thrown.Gomez testified as follows: He was driving Arguello'struck on December 19 when he saw Carrasco's truck on theside of the road. He did not see Carrasco. Arguello told himthat C(arrasco might be having some kind of trouble andasked him to stop. He remained in the truck while Arguellogot out. He read a letter and did not see anything thathappened. Arguello came back to the truck and they droveaway.Hlinsley was a completely convincing witness. He had noapparent motive for fabricating a story, and his demeanorwas such as to inspire belief. The opposite is true for Car-rasco. Arguello. and Gomez. Carrasco and Arguello bothtestified that Carrasco was standing in front of his truck.Gomez, who claimed to be driving Arguello's truck, was soanxious to avoid involvement in the incident that he evendenied seeing Carrasco and only acknowledged seeing Car-rasco's truck. I do not believe his assertion that he did notsee anything because he was reading a letter. Arguello wasalso an extremely unconvincing witness, as was Carrasco. Ido not credit Carrasco, Arguello. or Gomez, and I do creditHinslev.4. ConclusionsThe credited evidence set forth above. establishes thatCarrasco warned Bland to stay off the job and told him that"That esening the sindshield of tHinsley's truck was broken while thetruck was parked at his home. There is no evidence that Carrasco or Arguel-lo was involved in that incident'B In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions. and Order, and all objections thereto shall be deemedwaived for all purposes.CO-CON, IN(C.289